TYSON, J.
While the record discloses a plea in abatement to the affidavit, upon which the defendant was arrested and tried, it does not show any disposition whatever of the plea. The judgment entry affirmatively shows that issue was joined upon the plea of not guilty, which excludes any assumption that the issue was joined on the plea in abatement. There is, therefore, no room for the application of the principle that the finding of the court was erroneous in failing to respond to the issue presented by the plea in abatement. — Dannelley v. State, 130 Ala. 132, 135.
No error appearing on the record, the judgment of conviction must be affirmed.
Affirmed.